Appeal from a judgment of the County Court, Kings County, convicting appellant, after trial, of robbery in the second degree, and sentencing him to an indeterminate term of 15 to 30 years as a third felony offender, and from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction.
Present-—Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ.